tcmemo_1996_68 united_states tax_court charles a ballard petitioner v commissioner of internal revenue respondent docket no filed date b is an s_corporation involved in the business of yacht chartering p the sole shareholder of b claimed losses passed through from b r disallowed p’s losses on the ground that b’s activity was not engaged in for profit held b’s yacht chartering activity was not engaged in for profit within the meaning of sec_183 sec_2 held further sec_6653 i r c addition_to_tax is not sustained against p held further sec_6661 i r c addition_to_tax is sustained against p james s kaplan for petitioner moira l sullivan and paul t muniz for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date respondent determined deficiencies and additions to tax against petitioner as follows additions to tax sec sec deficiency a a a b dollar_figure big_number dollar_figure big_number --- dollar_figure sec year percent of interest due on deficiency amount unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the issues remaining for decision are whether petitioner may deduct losses_incurred by his wholly owned s_corporation ballard marine inc ballard marine in its operation of its yacht chartering business or whether such deductions are nondeductible because they were incurred in an activity_not_engaged_in_for_profit within the meaning of sec_183 and whether petitioner is liable for the additions to tax determined by respondent findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact filed by the parties and attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in philadelphia pennsylvania petitioner during and petitioner was a managing director of an investment banking firm the firm in date a major portion of the firm was sold and as a result thereof petitioner received in excess of dollar_figure million prior to the formation of ballard marine discussed infra petitioner did not participate in boating for recreation he had no experience as a seaman or with the mechanical operation of yachts and he had very little personal experience in boating prior to he was not a member of any yacht club petitioner became interested in yacht chartering as a result of his activities in arranging entertainment for clients and others connected with the firm from late to the middle of petitioner visited numerous boat shows at those boat shows vendors described yacht investment plans prior to forming ballard marine and causing it to purchase a boat petitioner did not prepare a formal business plan he did consider the economics of the yacht chartering business as follows he planned to spend approximately dollar_figure on a boat he believed that many operating costs eg captain crew and fuel would be paid_by the charterer he assumed that charterers would be forthcoming and willing to pay a large enough daily charter fee so that he would break even on his investment with the boat being chartered only to days a month petitioner made his federal_income_tax returns for and on the basis of a calender year ballard marine ballard marine a maine corporation was organized on date the articles of incorporation of ballard marine fail to state any purpose for which the corporation was organized petitioner was the sole initial director of the corporation the initial officers of ballard marine were a president and a treasurer petitioner was appointed to both offices ballard marine elected to be an s_corporation within the meaning of sec_1361 ballard marine’s election to be an s_corporation was effective for its first taxable_year ballard marine is a calender year taxpayer by contract dated date ballard marine purchased a 49-foot my mk iii gulfstar motor yacht the yacht for a total_contract_price of dollar_figure ballard marine also paid a florida sales_tax of dollar_figure ballard marine financed dollar_figure of the purchase_price of the yacht with a bank loan the yacht was delivered to ballard marine on date in annapolis maryland in connection with ballard marine’s purchase of the yacht ballard marine or petitioner consulted with legal counsel ballard marine hired walter schintzius schintzius a yacht broker for advice on among other things the operating characteristics of the yacht its acceptability as a charter boat and its residual_value schintzius did not advise petitioner on the day-to-day operations or economics of a yacht chartering business ballard marine obtained insurance against various risks associated with operating the yacht on date the u s coast guard issued a certificate of documentation with respect to the yacht which shows that the vessel was then documented for pleasure use florida in late date ballard marine hired captain george newman newman owner of newman marine services newman marine to move the yacht from annapolis maryland to the lighthouse point yacht club lighthouse point lighthouse point florida in petitioner purchased land in lighthouse point florida on which he eventually built a house for his own use ballard marine also hired newman to oversee both the outfitting of the yacht and its maintenance and repair while it was in florida newman was not engaged in the charter business in or on date ballard marine moved the yacht to the boca raton resort and club which is in southern florida and which was the site of a meeting of the securities industry association petitioner attended that meeting a colleague of petitioner’s from the firm had reserved the yacht for his use on the evening of date however that individual canceled the reservation while at the boca raton resort and club the yacht was visited by betty corson corson a yacht charter agent whom petitioner had known for some time and through whom petitioner had chartered yachts in connection with his employment or his work with the securities industries association from date through date petitioner contacted other charter agents and several individuals and informed them of the availability of the yacht for charter by memorandum dated date petitioner offered a 25-percent discount on charters to certain colleagues at the firm in date ballard marine had printed big_number brochures describing the yacht and stating that it was available for charter brochures were sent to corson and others ballard marine offered the yacht for bareboat charter under that arrangement the chartering party charters the boat and independently contracts for a captain and crew sometimes the chartering party will be qualified to operate the boat and may not need a captain or crew effective date the bareboat charter rates for the yacht were as follows bareboat charter rate sec_1 chesapeake bay dollar_figure florida bahamas dollar_figure seven day week2 days nights five day week2 days nights big_number weekend sec_2 days night big_number day rate sec_3 ½ day3 hourly3 big_number big_number excludes cost of fuel dockage and stores limited to a party of four limited to a party of six those rates were within to percent of the rates set by ballard marine during the preceding or months that it held the yacht out for charter and those rates were not changed during the remainder of time that ballard marine owned the yacht petitioner was accorded a discount of percent when he chartered the yacht from ballard marine on date an entity named gulfcoast farms chartered the yacht for the stated rate of dollar_figure a week for a 7-day trip to key west florida no other charters were made before the yacht was moved north at the end of date except that petitioner used the yacht on three occasions petitioner was expected to pay for his use of the yacht petitioner did not pay for his use of the yacht until sometime in maryland on date newman moved the yacht from lighthouse point to mears great oak landing which is in maryland and on the chesapeake bay he returned the yacht to lighthouse point on date mears great oak landing is 2-hours travel time by car from petitioner’s home in philadelphia petitioner arranged with an individual david hart hart to maintain and keep up the yacht while it was at mears great oak landing hart was to try and obtain charters at mears great oak landing there was a meeting center with approximately rooms and a 9-hole golf course the yacht was the only yacht for charter at mears great oak landing the meeting director at mears great oak landing and possibly other meeting center personnel also were asked to try and obtain charters except for use made by petitioner of the yacht there were no charters of the yacht during the time it was at mears great oak landing petitioner made substantial use of the yacht on weekends petitioner paid for his use of the yacht in florida after the yacht was returned to florida in date no use of it was made by anyone other than petitioner trade-in of the yacht and termination of charter business in date ballard marine disposed of the yacht in a transaction whereby it acquired another boat a 56-foot hatteras flying bridge motor yacht the second yacht ballard marine agreed to pay dollar_figure for the second yacht but was credited with dollar_figure as the trade-in value of the yacht ballard marine was not successful in chartering the second yacht sometime in ballard marine terminated its charter operations books_and_records ballard marine’s tax returns petitioner kept records of ballard marine’s income and expenses on a computer petitioner opened a bank account for ballard marine ballard marine obtained oil company credit cards in its own name it dealt in its own name with the power company in florida it had its own stationery ballard marine made returns of income for and on forms 1120s u s income_tax return for an s_corporation on those forms ballard marine reported the following items of income and deduction gross_income dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number --- deductions interest depreciation insurance legal fees consulting fees transport crew fuel mooring docking miscellaneou sec_50 big_number telephone utilities repairs and maintenance big_number --- big_number big_number big_number big_number big_number --- --- big_number advertising and promotion professional fees income loss dollar_figure dollar_figure barry m strauss strauss the managing principal of --- --- big_number big_number barry m strauss associates ltd associates is a tax attorney and c p a specializing in advising investment bankers in accounting tax and financial matters ballard marine’s federal_income_tax returns for and were prepared by an employee of associates petitioner’s tax returns petitioner made returns of income for and on form sec_1040 u s individual_income_tax_return on those forms petitioner reported losses from ballard marine in the amounts of dollar_figure and dollar_figure respectively petitioner’s federal_income_tax returns for and were prepared by an employee of associates strauss had come to represent petitioner in when the firm retained associates to either prepare or review the tax returns of managing directors to assure that all tax matters were properly reported by them associates was so retained in order to avoid having the firm embarrassed either by the securities_and_exchange_commission or the general media on account of the tax problems of managing directors not an activity engaged in for profit ballard marine’s activity of holding the yacht for charter was not an activity engaged in for profit negligence substantial_understatement no portions of petitioner’s underpayments for and were due to negligence the principal purpose of ballard marine was not tax_avoidance i introduction opinion under sec_1366 a shareholder in an s_corporation is entitled to take into account his or her pro_rata share of the corporation’s losses see sec_1366 ballard marine was an s_corporation for and and we must determine the extent of ballard marine’s allowable losses for those years respondent’s explanation for her adjustments with respect to those losses is that they were incurred in an activity not entered into for profit respondent has also determined additions to tax as set forth above ii deficiencies a section 183--for-profit requirement sec_183 provides in the case of an activity engaged in by an individual or an s_corporation if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section sec_183 provides for purposes of this section the term activity_not_engaged_in_for_profit means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the question we must decide is whether ballard marine’s activity with regard to holding the yacht for charter the charter activity constituted an activity_not_engaged_in_for_profit b actual and honest profit objective an activity is engaged in for profit if the taxpayer has an actual and honest objective of making a profit 94_tc_41 although the sec_183 analysis with respect to the activities of a subchapter_s_corporation is applied at the corporate level sec_1 f income_tax regs a taxpayer’s intent is attributable to his wholly owned subchapter_s_corporation sousa v commissioner tcmemo_1989_581 moreover although the expectation of profit need not be reasonable it must be shown that a bona_fide profit objective did exist 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs profit in this context means economic profit independent of tax savings 91_tc_371 whether ballard marine engaged in the charter activity with the requisite profit objective is a question of fact to be determined from all the facts and circumstances petitioner bears the burden_of_proof rule a keanini v commissioner supra pincite golanty v commissioner supra pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit no single factor is determinative keanini v commissioner supra pincite 88_tc_464 sec_1_183-2 income_tax regs taking into account the factors set forth in sec_1 b income_tax regs and based on the record as a whole we conclude that the charter activity was not an activity entered into for profit and we have so found c petitioner had no objective to make a profit the regulations provide that although a reasonable expectation of profit is not required the facts and circumstances must indicate that the taxpayer entered into the activity with the objective of making a profit sec_1_183-2 income_tax regs we conclude that although petitioner certainly would have liked ballard marine to make a profit that was not his objective in organizing and operating ballard marine in determining petitioner’s objective in organizing and operating ballard marine we have the benefit of neither a statement of corporate purpose in ballard marine’s articles of incorporation nor a formal business plan nevertheless petitioner has made clear his business plan buy an asset a yacht that he hoped would retain its value and lease charter it out for short periods at rates that will quickly return the capital cost of the asset indeed petitioner proposes that we find as facts the following petitioner was an expert at the firm in designing investment programs for the short-term utilization of capital assets at lease rates equal to a high percentage of their initial cost petitioner noted significant similarities between the yacht charter business and these programs in that they both involved assets that retain a high percentage of their initial value a benefit accruing to the asset’s owner petitioner also proposes that we find petitioner believed that he would have an advantage in obtaining yacht charters because of his contacts with firms in the securities industry which he knew from his own direct experience were potential frequent users of yacht charters respondent has made various objections to those proposed findings and we have not made findings_of_fact in accordance with those proposed findings the parties have stipulated however and we have found that petitioner had no experience as a seaman or with the mechanical operation of yachts and he had very little personal experience in boating numerous factors lead us to conclude that petitioner had no objective to make a profit petitioner testified that he had calculated the amount of revenue he needed to break even he did not testify however that he or anyone else determined how realistic it was to expect ballard marine to earn such revenue ballard marine hired schintzius a yacht broker who advised on the operating characteristics of the yacht its acceptability as a charter boat and its residual_value schintzius however did not advise petitioner on the day-to-day operations or economics of a yacht chartering business before organizing ballard marine from late to petitioner visited numerous boat shows at those boat shows vendors described yacht investment plans we do not doubt that before forming ballard marine petitioner considered that he might reduce or even recoup his cost in purchasing a yacht by holding it out for charter he knew that there was at least some market for yacht charters indeed he had arranged entertainment for clients of the firm on chartered yachts we are unconvinced however that petitioner’s objective in causing ballard marine to purchase and operate the yacht was to earn a profit did petitioner contemplate the possibility of earning a profit yes we believe that he did at least in the sense that a profit was possible if and that is a big if the value of the yacht would decrease at a rate lower than the rate at which its cost could be recouped out of charter revenues although petitioner may have been an expert in certain aspects of commercial transactions that accomplished just that the insight at the core of both those commercial transactions and petitioner’s hopes with regard to the yacht seems to us quite commonplace we do not equate an objective to make a profit with the realization even coupled with the willingness to act on that realization that if sufficient revenues could be produced a profit could be earned indeed petitioner has failed to show us that substantial charter revenue was realistic for ballard marine certain trappings of a profit objective are here ballard marine was formed as a business corporation it had advisers it kept certain records of its income and expenses it did offer the yacht out for charter it did produce advertising brochures and it did deal with petitioner as an outsider although at a 40-percent discount those trappings however are insufficient to convince us of petitioner’s objective to earn a profit petitioner was the sole shareholder of ballard marine so that ballard marine’s policy of charging him for his use of the yacht makes little sense except as a for-profit trapping for tax purposes indeed although petitioner claims on brief that his out-of-pocket costs were far in excess of any_tax benefits he has failed to detail for us the facts that would prove that conclusion clearly ballard marine was unsuccessful in the charter business nevertheless petitioner did not consider a general reduction in prices to try and attract more business finally we are influenced by the fact that petitioner did make personal_use of the yacht he used it on weekends when he was free from work in the winter he kept it in florida at lighthouse point where in he purchased land to build a house in the summer he kept it on the chesapeake bay which is only hours from his home in philadelphia the tax cost of paying ballard marine for his personal_use seems to us a small cost for petitioner to have paid if it would have helped him establish the bona fides of a profit objective we need not determine what petitioner’s objective was in acquiring the yacht to resolve this case it is sufficient that we determine only whether it was to earn a profit nevertheless we believe that petitioner’s objective in acquiring the yacht was to have it available for his personal_use as we have said we believe that petitioner would have liked to make a profit with the yacht nevertheless we do not believe that that was his objective in causing ballard marine to acquire and operate the yacht cf 91_tc_686 affd 893_f2d_656 4th cir chartering a yacht to others in order to afford to keep it through tax savings for one’s personal enjoyment is not the same as having a profit objective d conclusion ballard marine’s activity of holding the yacht for charter was not an activity engaged in for profit within the meaning of sec_183 accordingly ballard marine’s expenses attributable to that activity are allowable as deductions only to the extent provided for in sec_183 iii additions to tax a negligence respondent has determined additions to tax under sec_6653 and b for both and sec_6653 imposes an addition_to_tax equal to percent of the entire underpayment if any portion of such underpayment is due to negligence sec_6653 imposes an addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment due to negligence negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances e g 85_tc_934 petitioner was unable to carry his burden of proving that ballard marine had the objective of making a profit however the mere fact that petitioner’s proof was inadequate does not require us to find that the underpayment with respect to the charter activity was due to negligence in another recent yacht case we found no negligence based in part on the passive role of the taxpayer in the decision to engage in the charter activity antonides v commissioner supra pincite petitioner’s role here certainly was not passive nevertheless we find another mitigating circumstance both ballard marine’s and petitioner’s returns were prepared by an employee of barry m strauss associates ltd associates associates had been retained by the firm to assure that tax returns of managing directors contained matters properly reported barry m strauss testified and we are satisfied that associates’ personnel were qualified as tax experts reviewed petitioner’s returns were aware of ballard marine’s activities and advised petitioner that his reporting positions were proper petitioner can rely on such advice to avoid an addition_to_tax for negligence see eg 90_tc_908 51_tc_467 accordingly we have found that petitioner was not negligent and we sustain no addition_to_tax for negligence b substantial_understatement of liability respondent has determined an addition_to_tax under sec_6661 for sec_6661 provides for an addition to the tax for any year for which there is a substantial_understatement_of_income_tax a substantial_understatement is defined as an understatement which exceeds the greater of percent of the tax required to be shown on the return for the year or dollar_figure sec_6661 the amount of the addition_to_tax i sec_25 percent of the underpayment attributable to a substantial_understatement 90_tc_498 the amount of the understatement however is reduced by amounts attributable that extends to certain adjustments relating to itemized_deductions that were the subject of the second stipulation of facts and that were conceded by petitioner to items for which there existed substantial_authority for the taxpayer's position or the taxpayer disclosed relevant facts concerning the items with his tax_return sec_6661 if however the understatement is attributable to a tax_shelter disclosure of the item will not enable the taxpayer to avoid the addition and the substantial_authority test will not apply unless the taxpayer can show that he reasonably believed the treatment causing the understatement was more_likely_than_not proper sec_6661 the term tax_shelter includes an entity such as an s_corporation if the principal purpose of such entity is the avoidance or evasion of federal_income_tax sec_6661 sec_1 b iii income_tax regs interprets the term tax_shelter as follows the principal purpose of an entity is the avoidance or evasion of federal_income_tax if that purpose exceeds any other purpose we do not believe that the principal purpose of ballard marine was the avoidance of federal tax and we have so found no doubt ballard marine facilitated petitioner’s tax claim of a profit objective by among other things providing him with a way to pay for his own use of the yacht nevertheless we are convinced that petitioner had purposes for forming ballard marine such as limiting his liability whose importance to him exceeded any_tax avoidance purpose petitioner’s understatement is not attributable to a tax_shelter within the meaning of sec_6661 petitioner does not claim that adequate_disclosure for purposes of sec_6661 was made on his or ballard marine’s return and consequently we do not address that issue petitioner does claim that substantial_authority supports his position with regard to the losses from ballard marine disallowed under sec_183 the sec_183 losses we must decide whether petitioner’s deduction of the sec_183 losses is supported by substantial_authority in evaluating whether a taxpayer’s position regarding treatment of a particular item is supported by substantial_authority the weight of authorities in support of the taxpayer’s position must be substantial in relation to the weight of authorities supporting contrary positions sec_1 b income_tax regs an authority that is materially distinguishable on its facts generally will have little or no relevance in determining whether substantial_authority supports the tax treatment at issue antonides v commissioner t c pincite sec_1 b income_tax regs petitioner sets forth five cases as substantial_authority feldman v commissioner tcmemo_1988_126 slawek v commissioner tcmemo_1987_438 zwicky v commissioner tcmemo_1984_471 dickson v commissioner tcmemo_1983_723 mclarney v commissioner tcmemo_1982_461 all of those cases involve a boat chartering activity and our decision that the taxpayer entered into the activity for profit for the most part we find those cases to involve facts that are materially distinguishable from the facts at hand in feldman v commissioner supra the taxpayer purchased a boat with a proven charter record and an established clientele the taxpayer made no personal_use of the boat he negotiated a favorable management agreement with a guaranteed minimum level of revenue in dickson v commissioner supra the taxpayer leased the boat to a charter agency for guaranteed annual payments and made limited personal_use of the boat in mclarney v commissioner supra the taxpayer regularly spent a substantial amount of time and energy running the business the taxpayer changed the mode of operation to increase profitability his personal_use of the boat was small in comparison to the number of charters in zwicky v commissioner supra the taxpayer devoted substantial amounts of time to the charter operation the taxpayer engaged in numerous promotional activities to gain charters the taxpayer made minimal recreational use of the boat slawek v commissioner supra most closely resembles the case at hand in that there we found that the taxpayers made no real investigation of the charter boat business before undertaking their charter activity and they made no projections of income and expenses as a basis for estimating whether or not the activity could be profitable we also found however that they advertised in a national newspaper the wall street journal and that they made no significant use of the boat for personal purposes even granting that slawek is relevant we do not find that there is substantial_authority supporting petitioner’s position the following cases are an example of cases involving facts similar to those at hand but in which the court found no profit objective ward v commissioner tcmemo_1987_215 blake v commissioner tcmemo_1981_579 affd 697_f2d_473 2d cir lyon v commissioner tcmemo_1977_239 we find that the authority supporting petitioner’s deduction of the sec_183 losses is insubstantial petitioner has made no argument with respect to adequate_disclosure or substantial_authority in connection with those adjustments that petitioner has conceded we thus conclude that petitioner concedes that sec_6661 is inapplicable to those adjustments and we so find accordingly we sustain respondent’s determination of an addition_to_tax under sec_6661 except to the extent necessary to take account of concessions made by respondent under rule decision will be entered
